           Case 1:20-cv-01206-AJN Document 22 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/1/2020


  Freedom Mortgage Corporation,

                          Plaintiff,
                                                                      20-CV-1206 (AJN)
                  –v–
                                                                            ORDER
  Richard Tschernia,

                          Defendant.


ALISON J. NATHAN, District Judge:

       On May 26, 2020, Defendant filed a motion to dismiss. Dkt. No. 19. Pursuant to Rule
3.F of this Court’s Individual Practices in Civil Cases, on or before June 5, 2020, Plaintiff must
notify the Court and its adversary in writing whether (1) Plaintiff intends to file an amended
pleading and when it will do so or (2) Plaintiff will rely on the pleading being attacked. Plaintiff
is on notice that declining to amend Plaintiff’s pleadings to timely respond to a fully briefed
argument in Defendant’s motion to dismiss may well constitute a waiver of the Plaintiff’s right
to use the amendment process to cure any defects that have been made apparent by the
Defendants’ briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d
160 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long
been held proper, such as undue delay, bad faith, dilatory motive, and futility”).
       If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to
dismiss.
       Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.
       The initial pre-trial conference scheduled for June 12, 2020 is hereby adjourned pending
resolution of this motion.

       SO ORDERED.
        Case 1:20-cv-01206-AJN Document 22 Filed 06/01/20 Page 2 of 2




             1 2020
Dated: June ___,
        New York, New York



                                   __________________________________
                                           ALISON J. NATHAN
                                         United States District Judge
